Order of the Appellate Division in so far as it affirms the determination of the Board of Regents sustaining that portion of the charges designated as "Fifth (b)" as amended on the hearing, reversed on the ground that the evidence is insufficient in law to sustain that charge. The order in so far as it affirms other findings of fact of the Board of Regents affirmed, but since it does not conclusively appear that the Board of Regents would deem that the same disciplinary action is appropriate upon those findings of fact, which we affirm, the proceeding is remitted to the Board of Regents for action under paragraph (e) of subdivision 2 of section 1264 of the Education Law.
Concur: LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. *Page 632